NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       JUL 7 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 HAROLD CORTES; JULIE CORTES,                     Nos. 15-71128
                                                       15-71129
                  Petitioners-Appellants,
                                                  Tax Ct. Nos. 11252-12
   v.                                                          26444-11

 COMMISSIONER OF INTERNAL
 REVENUE,                                         MEMORANDUM*

                  Respondent-Appellee.

                            Appeals from Decisions of the
                              United States Tax Court

                              Submitted June 26, 2017**

Before:       PAEZ, BEA, and MURGUIA, Circuit Judges.

        In these consolidated appeals, Harold and Julie Cortes appeal pro se from the

Tax Court’s decisions, following a trial, sustaining the Commissioner’s

determination of deficiencies and penalties for tax years 2007 through 2009. We

have jurisdiction under 26 U.S.C. § 7482(a). We review de novo the Tax Court’s


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
legal conclusions and for clear error its factual findings. Gardner v. Comm’r, 845

F.3d 971, 975 (9th Cir. 2017). We affirm.

      The Tax Court properly sustained the Commissioner’s determination of

deficiencies on the basis that the Corteses had complete dominion and control over

the payments deposited into the Living Water Ministries accounts. See id. at 976-

78 (affirming Tax Court’s conclusion that deposits were taxable income because,

despite vow of poverty, petitioners retained complete control over them).

      The Tax Court properly found that the Corteses were liable for accuracy-

related penalties for underpayments during tax years 2007 through 2009. See 26

U.S.C. § 6662(a), (b) (accuracy-related penalties); Hansen v. Comm’r, 471 F.3d

1021, 1028-29 (9th Cir. 2006) (explaining that accuracy-related penalty on

underpayment of tax may be assessed due to taxpayer’s negligence).

      The Commissioner’s motion to strike the Corteses’ Fed. R. App. P. 28(j)

response letter is denied.

      AFFIRMED.




                                         2                                   15-71128